Rosenberger,
J. (dissenting). The issue in this appeal is whether defendant-respondent the City of New York (the City), has complied with the legal requirements governing dispositions of city-owned property in its sale of the Coliseum site at Columbus Circle in Manhattan to defendant-respondent Boston Properties.1 Plaintiff-appellant commenced this taxpayer’s action pursuant to General Municipal Law § 51 to enjoin *222the proposed sale on the ground that the City failed to comply with the competitive bidding requirements of the New York City Charter § 384 (b).2 Respondents successfully moved for summary judgment dismissing the complaint (140 Misc 2d 154), arguing that two other provisions of law specifically authorize alternatives to competitive bidding for disposition of the site.
Contrary to the conclusion reached by my colleagues who would affirm the order appealed from, I find that respondents have failed to establish their entitlement to summary judgment, as a matter of law. I do not agree that the record herein establishes that the City’s interest in the Coliseum site was acquired "at the expense of’ respondent Triborough Bridge and Tunnel Authority (TBTA) and, consequently, could be sold by the TBTA on behalf of the City without competitive bidding pursuant to Public Authorities Law § 553 (4-a) (b), as the majority has found. Nor can I agree with the construction of the Urban Renewal Law (General Municipal Law art 15), urged by respondents and accepted by both Supreme Court and the majority herein.
The claim that the original Columbus Circle project—a Federally funded project under the now defunct title I housing program—has not been completed because the original redevelopment plan for the project area prohibits changes in land use or increases in density for a period of 40 years, cannot withstand scrutiny. This argument completely ignores the clear statutory distinction between an urban renewal "plan” and an urban renewal "project or program”. (Cf., General Municipal Law § 502 [3], [7].) These terms define functionally distinct aspects of the urban renewal scheme, delineating the phase of active governmental involvement, during which special rights and power are conferred upon the municipality undertaking the project, from the phase in which the urban renewal property is turned over to a private developer who is contractually obligated to develop and maintain the property in accordance with the urban renewal plan.
It is during the "project” phase that the municipality may exercise the rights conferred by the Urban Renewal Law in *223derogation of the municipal charter. Thereafter, the ordinary zoning and police powers of the municipality are sufficient to ensure compliance with the urban renewal plan by the private developer. Once the urban renewal property is conveyed to the private developer, no further recourse to the special urban renewal powers is necessary to enforce or modify the plan and no further recourse is sanctioned under the Urban Renewal Law unless a new statutory finding is made, based upon current conditions, declaring the area appropriate for urban renewal. For the reasons discussed below, I reject respondents’ claim that the original title I project is viable under the current Urban Renewal Law and I find nothing in the record to support their claim that the Coliseum site—which borders Central Park at an intersection of prime residential and commercial districts—is threatened with economic deterioration because existing or imminent conditions in the area discourage builders and investors from developing the site.
HISTORY OF THE URBAN RENEWAL PROJECT
The Coliseum, completed in 1956, was part of the Columbus Circle urban renewal—or "slum clearance” as it was then called—project. In December 1952, the Committee on Slum Clearance Plans, chaired by Robert Moses (who was then also president of respondent TBTA), issued its "Slum Clearance Plan under Title I of the Housing Act of 1949” for the redevelopment of two city blocks on the west side of Columbus Circle between Broadway and Ninth Avenue from 58th to 60th Streets.
The plan, adopted by the Board of Estimate on December 18, 1952, called for the creation of one "superblock” by the demapping of 59th Street. Two residential apartment buildings were to be built on the westernmost part of the site, and a public convention and exhibition hall was to occupy the remainder of the site nearest to Central Park. The City entered into agreements with a private developer to build the residential buildings and with respondent to build and operate the Coliseum. The TBTA also contracted to receive the rights of use and occupancy for the Coliseum site for the duration of the TBTA’s corporate existence.
The Columbus Circle project was undertaken in accordance with the powers conferred by General Municipal Law former § 72-k which was repealed in 1961 and replaced by article 15 of the General Municipal Law (§ 500 et seq). Former section *22472-k empowered municipalities to acquire "substandard and insanitary” real property by condemnation and then to sell or lease the property for redevelopment "at the highest marketable price or rental at public auction or by sealed bids”. This section also authorized municipalities to seek Federal assistance in the form of loans and grants under title I of the Housing Act of 1949 for "Slum Clearance and Community Development and Redevelopment” (see, Housing Act of 1949 ch 338, 63 US Stat 413 [codified as amended at 42 USC § 1450 et seq.]) (the Act).
Under title I of the Act, the Federal Government provided two thirds of the difference between the cost of acquiring land in substandard and insanitary areas and preparing it for redevelopment, and the price paid to the municipality by the sponsor or private developer who would ultimately complete the project in accordance with the approved urban renewal plan (42 USC § 1453 [1949]). The State and municipal government programs paid the remaining one third of these costs (42 USC § 1454 [1949]; General Municipal Law former § 72-k [3] [2]).
The primary purpose of the State and Federal urban renewal programs was to provide cities with the necessary financial assistance for acquiring property which had become or was in danger of becoming "substandard and insanitary”, and of conveying the property to a private sponsor for redevelopment pursuant to an approved plan. (See, Matter of Park W. Vil. Assocs. v Abrams, 127 Misc 2d 372, 379 [Sup Ct, NY County 1984] ["The National Housing Acts are essentially financing acts”], affd 104 AD2d 741 [1st Dept], affd 65 NY2d 716 [1985]; see also, Waite, Nonresidential Urban Renewal in New York, 10 Buffalo L Rev 265, 296-303 [1960-1961].) Such governmental assistance was necessary because the cost of assembling and clearing sites in blighted areas was uneconomic and fraught with risks which deterred private development in these areas. The Legislature’s findings in support of article 15 declare: "[T]hat by reason of such [substandard and insanitary] conditions * * * property owners in such areas lack the incentive or means to properly maintain, improve or redevelop their separate parcels and that the continuance of such environmental conditions results in * * * health and safety hazards which * * * discourage builders and investors from developing the area”. (L 1961, ch 402, § 1 [3]; see also, Cannata v City of New York, 11 NY2d 210, 213 [1962] [discussing purpose of General Municipal Law former § 72-n, the *225urban renewal statute applicable to vacant land], appeal dismissed 371 US 4; Kaskel v Impellitteri, 306 NY 73, 86-87 [1953].)
Similar economic concerns motivated the Legislature to permit "negotiated sales” of urban renewal property when it revised the law in 1961, where previously only competitive disposition procedures had been authorized. Several communities upstate had urged this change to help accelerate urban renewal programs.3 The Legislature agreed that permitting negotiated sales of urban renewal property would "encourage redevelopment * * * in accordance with the overall needs and requirements of the community as a whole, and will permit the most desirable land re-use rather than the maximum price bid to be the determinant [sic] factor in land disposition.” (1961 NY Legis Ann, at 235.)
Article 15 also contained a saving provision for "[a]ny urban renewal program commenced or undertaken prior to the effective date” of the new law (General Municipal Law § 523 [1]). Municipalities were given the option of completing programs begun before mid-April 1961 pursuant to either the old urban renewal law or article 15 which, as noted, allows for negotiated sales of urban renewal property to qualified and eligible sponsors without competitive bidding (General Municipal Law § 507 [2] [d]).
Following construction of the Jacob K. Javits Convention Center on the west side of Manhattan in the early 1980’s, city officials concluded that the Coliseum’s exhibition and convention facilities were obsolete. The City contends that, in order to prevent a recurrence of the "substandard and insanitary” conditions which the original project had remedied, it was necessary to amend so much of the original Columbus Circle plan as pertained to the Coliseum "to permit the site to be devoted to other uses”.
THE CURRENT CONTROVERSY
The original Slum Clearance Plan for Columbus Circle specifically provided that, for a period of 40 years, there could be no increase in density or change of land use within the urban renewal area except upon approval by the City’s Board of Estimate. The agreement between the City and TBTA dated *226January 15, 1953 and the deeds conveying the use and occupancy to the TBTA incorporate the 40-year limiting conditions regarding land use and density of the site. Covenants running with the land have also barred the TBTA from making any changes in the project, as set forth in the redevelopment plan of the area, without the consent of the City Planning Commission and the Board of Estimate.
Although the redevelopment plan could have been amended, pursuant to section 197-c of the New York City Charter, to permit other uses or increase the allowable density, the City and the TBTA agreed, in December 1984, to sell the Coliseum site for redevelopment and to share the proceeds equally. The TBTA was to spend its share solely for capital projects of its affiliate the Metropolitan Transit Authority (the MTA). Originally, the City’s share was to be devoted solely to capital projects for the New York City Transit Authority (the NYCTA). (See, Matter of Municipal Art Socy. v City of New York, 137 Misc 2d 832, 834 [Sup Ct, NY County 1987].) However, the City was authorized under the memorandum of agreement to apply its share immediately to any "general City purpose” and to repay the sum plus interest from the City’s capital budget over five consecutive years.
Instead of offering the property at auction, the City and the TBTA, as joint sponsors, issued a request for proposals (RFP) for the purchase and redevelopment of the site. Although the RFP states that the site would be sold to the applicant whose proposal met the sponsors’ goal "of realizing the highest financial return from the sale”, appellant contends that this was not done.
Respondent Boston Properties’ offer of $455 million was $22 million less than the highest of the 15 offers received from prospective developers. However, city officials determined that the Boston Properties’ proposal would generate greater tax revenue and more jobs over the next decade than the other proposals. These long range economic benefits were deemed to justify acceptance of Boston Properties’ bid. Nevertheless the City agreed to increase its capital contribution to the MTA by $22 million, "representing the difference between the price offered by Boston Properties and the highest proposed purchase price.”
Although appellant questions the City’s determination regarding the long-range benefits of the deal proposed by Boston Properties (particularly since Phibro-Salomon, Inc., which was *227to have been the prime tenant, has withdrawn from the project), the complaint does not allege that the transaction was tainted by fraud or corruption. However, allegations that the City has failed to comply with the Charter’s mandate and plans to dispose of city-owned realty for less than the highest marketable price, if proven, would establish both an illegal official act and a waste of public property. The complaint therefore states a valid claim under General Municipal Law § 51 as elaborated recently in Matter of Korn v Gulotta (72 NY2d 363, 371-372 [1988]), Mesivta of Forest Hills Inst. v City of New York (58 NY2d 1014 [1983]), Starburst Realty Corp. v City of New York (125 AD2d 148, 154-155 [1st Dept 1987], lv denied 70 NY2d 605) and in Kaskel v Impellitteri (supra, 306 NY, at 79), a taxpayer’s action which challenged the original Columbus Circle slum clearance plan pursuant to which the City acquired the property on which the Coliseum now stands.
In Kaskel v Impellitteri (supra), the Court of Appeals upheld the powers of eminent domain conferred upon municipalities under General Municipal Law former § 72-k. The taxpayer’s claim that the Columbus Circle project was illegal because most of the property in the area was not in fact substandard or insanitary, was rejected, by a divided court, as nonjusticiable. The power to designate large areas as "appropriate for urban renewal” and to take, by condemnation, all of the real property found therein (including land and buildings which were neither substandard nor insanitary) was held to have been "lodged by the Constitution (N.Y. Const., XVIII, § 1) and the statute (General Municipal Law, § 72-k) in the city planning commission and the board of estimate” (supra, 306 NY, at 78).
The majority in Kaskel (supra, at 78) found ample evidence in the record to support the City Planning Commission’s determination that "a substantial part of the area” was substandard and insanitary and that "the whole 6.32 acres, taken together, may reasonably be considered a single 'area’ for clearance and redevelopment purposes.” In a rather prophetic paragraph, however, the majority opinion notes: "It is not necessary, nor would it be useful, for us to measure the full possible reach of section 1 of article XVIII of the State Constitution, or section 72-k of the General Municipal Law. It is not to be assumed that responsible public officers will, in some future instance, label as 'substandard or insanitary’ an area in which there are no buildings at all, or fine, modern buildings only, or that they will attempt to condemn a num*228ber of such buildings by stretching the concept of 'area’. Such attempts can be dealt with if and when they are made.” (Supra, 306 NY, at 81.) In the instant appeal, appellant asserts that the City has labeled prime real estate "substandard” without any factual basis therefor and is attempting to resuscitate an urban renewal project which was long ago successfully completed in order to evade the Charter’s competitive bidding requirement.
Respondents, however, contend, and Supreme Court agreed, that the 40-year limiting provisions in the original Slum Clearance Plan, the agreement between the City and the TBTA, and the two deeds conveying the use and occupancy of the site, establish that the original plan did not end upon completion of the project but continues until 1996. Consequently, it is maintained, the revised Urban Renewal Law is applicable until completion of what Supreme Court deemed to be an ongoing urban renewal program. The City, therefore, had a specifically sanctioned alternative in General Municipal Law § 507 (2) (d) to the Charter’s competitive bidding requirement when it sold its interest in this urban renewal property.
Alternatively, respondents argue that the site on which the Coliseum stands was "acquired by the city at the expense of’ the TBTA, in consideration of which the TBTA received the rights of use and occupancy for the site. Consequently, the TBTA was empowered under Public Authorities Law § 553 (4-a) (b) to sell or lease the property in the City’s behalf without competitive bidding.
THE PUBLIC AUTHORITIES LAW
Section 553 (4-a) of the Public Authorities Law gives the TBTA power:
"Whenever any real property is determined by the authority to be unnecessary for its corporate purpose.
"(a) to surrender such real property to the board of estimate of the city for other public use or purpose of such city, or
"(b) to sell and convey or lease in behalf of such city any real property acquired by the city at the expense of the authority.”
While the Public Authorities Law permits conveyance of the use and occupancy of any city-owned land to the TBTA, with or without consideration therefor (Public Authorities Law § 557-a [3]), only real property "acquired by the city at the *229expense of’ the TBTA may be sold by the authority pursuant to § 553 (4-a) (b). If, however, the real property or the City’s interest therein was not acquired at TBTA expense, then the authority must, under section 553 (4-a) (a), surrender such property (or the TBTA’s interest therein) to the Board of Estimate. Thus, the question raised by the statute is whether the Coliseum site, or the City’s interest therein, was acquired at TBTA expense. Given the record before us, this question must be answered in the negative.
Supreme Court, quite rightly, rejected respondents’ contention that the City has no ownership interest in the site. It found that the City has both legal title and a reversionary interest in the property. As evidence of this, the court noted that "the city is contractually one of the sellers, expects to receive a substantial portion of the proceeds, and has retained substantial control over the entire sale process” (Jo & Wo Realty Corp. v City of New York, 140 Misc 2d 154, 158 [Sup Ct, NY County 1989]).
Although Supreme Court considered the nature of the respective interests of the City and the TBTA in the site, the court did not reach the issue of whether this property could be disposed of by the TBTA pursuant to section 553 (4-a) (b). The issue, however, is readily disposed of by examination of the transaction, consummated in 1953, in which these parties obtained their interests in the property. The contemporaneous documents do not support respondents’ contention that the site or the City’s interest therein was "acquired by the city at the expense of’ the TBTA.
The agreement between the City and the TBTA, dated January 15, 1953, recites that "the City shall institute all necessary proceedings to acquire by condemnation all of the real property” in the project area (emphasis added). Section 101 of the agreement further provides: "In consideration of the sum of $2,182,230.00 paid by the Authority to the City, the City, promptly after acquisition of title in said condemnation proceedings, shall convey to the Authority for the 'Coliseum’ to be constructed by the Authority the use and occupancy [of the area] for so long as the corporate existence of the Authority shall continue”. The cost of acquiring the land for the entire Columbus Circle project was $12.1 million of which $6 million was financed by a Federal grant and $3 million by local grants-in-aid, according to the affidavit of the former TBTA counsel Frederick S. Harris and the title I certificate of completion filed with the Federal Government. Thus, the *230TBTA’s payment of $2.2 million represented only one sixth, little more than 16%, of the total cost paid by the City to acquire the urban renewal property. The record is silent regarding the portion of the $12.1 million attributable to the Coliseum site. However, as Judge Van Voorhis pointed out in his vigorous dissent in Kaskel v Impellitteri, the undisputed facts established that the more valuable property lay in the vicinity of Columbus Circle where the Coliseum was to be built and that the less costly "slum” property lay in the western portion of the area where the residential redevelopment was to occur (supra, 306 NY, at 82-88).
In view of these facts, I conclude that the TBTA funds were given, not to enable the City to acquire title to the site, which the City acquired through condemnation proceedings primarily with Federal and local government funds, but in consideration for the rights of use and occupancy of the site. This conclusion finds additional support in the language of the deed dated November 17, 1953, in which the City conveyed these rights to the TBTA.4
The fact that the City contracted to convey the use and occupancy to the TBTA for $2.2 million prior to its acquisition of the site, has no bearing on the issue of whether the City’s interest in the property was acquired at TBTA expense. While payment by the TBTA of the full acquisition cost may not be required under section 553 (4-a) (b), payment of a mere 16% of the acquisition cost cannot possibly be deemed to satisfy the statutory requirement. The record, therefore, does not support respondents’ claim that this property was acquired by the City "at the expense of the authority” and thus could be sold by the TBTA under Public Authorities Law § 553 (4-a) (b).
THE URBAN RENEWAL LAW
Turning to respondents’ primary argument—that the site is part of a continuing urban renewal "plan or program” commenced prior to April 1961, and as such, under the revised Urban Renewal Law, could be sold without competitive bidding—I find it to be equally unsupported. While respondents *231do not deny that "the Coliseum project was completed in 1956”, they maintain that "the urban renewal plan or program is not complete” (original emphasis) by virtue of the 40-year limiting condition contained in the Slum Clearance Plan, the agreement and deeds. Their argument, however, is defeated by the plain words of the saving provision in the statute.
The saving clause of article 15 declares that a municipality may exercise the "rights and powers” of the revised Urban Renewal Law only "until the completion of such program.” (General Municipal Law § 523 [1] [emphasis added].) Neither the term "project”, "program”, or "plan” is defined under former section 72-k which essentially relied on the Federal regulations and procedures governing title I loans. The Federal procedural framework was incorporated in the State Urban Renewal Law when article 15 was enacted (42 USC § 1455; General Municipal Law § 505 [4]).
The definitional section of article 15 (as originally enacted and as found today) defines "urban renewal” as: "A program established, conducted and planned by a municipality for the redevelopment, through clearance, replanning, reconstruction, rehabilitation, and concentrated code enforcement, or a combination of these and other methods, of substandard and insanitary areas of such municipalities * * * including those programs authorized by and to effectuate the purposes of title one of the housing act of nineteen hundred forty-nine”. (General Municipal Law § 502 [3] [emphasis added].) Section 502 (3) further states that the term program "may mean or include and be interchangeable with the term 'project. ’ ”
Urban renewal "plan”, however, is a separately defined term which is not interchangeable with the terms project or program (General Municipal Law § 502 [7]). An urban renewal "plan” is the over-all guide for the project or program within a designated urban renewal area, or part thereof (General Municipal Law § 502 [7]; § 505). It describes the "proposed methods or techniques of urban renewal” and "proposed program of code enforcement” to remedy the blighted conditions which make the project or program necessary in the first instance (General Municipal Law § 502 [7]).
It must be remembered that the original Columbus Circle project was one "authorized by and to effectuate the purposes of’ title I of the Housing Act. A title I "project”, as defined in 42 USC § 1460 (c) (1949), included only actions undertaken by *232the municipality prior to sale or transfer of the urban renewal property to a private developer. These governmental actions included: site acquisition, demolition, site preparation and marketing of the urban renewal property.
Although an important goal of the title I programs was to provide "maximum opportunity for the redevelopment of project areas by private enterprise” (42 USC § 1452 [former (a)] [1949]), the Federal loans thereunder were only available to municipal governing bodies to subsidize activities in blighted areas which were uneconomic and therefore required special governmental intervention (see, 42 USC § 1452 [1949]). The Act required a finding by the governing body of the municipality—here, the Board of Estimate—that the financial aid to be provided was "necessary to enable the land in the project area to be redeveloped in accordance with the redevelopment plan”. (42 USC § 1455 [former (a)] [1949].) Contracts for title I aid also obligated the municipality to require that purchasers or lessees of urban renewal property "devote such land to the uses specified in the redevelopment plan for the project area” (42 USC § 1455 [former (b)] [1949]). 5 Construction costs for redevelopment of the site by private developers were specifically excluded (42 USC § 1460 [former (c)] [1949]).
Title I subsidies were also specifically reserved for clearance of predominantly residential areas which were to be redeveloped for predominantly residential use. (42 USC § 1460 [former (c)].) The original Columbus Circle project only met this Federal requirement because 18,000 square feet of parking space in the Coliseum was to be set aside for residential use, "otherwise less than 50% [of the project space] would be devoted to residential purposes” (Kaskel v Impellitteri, supra, 306 NY, at 95). However, a subsequent amendment to the Columbus Circle plan eliminated the residential use restriction on the 18,000 square feet of parking space.
Respondents point to this first amendment of the plan as evidence that the Columbus Circle project did not expire once the Coliseum had been built. However, the fact that the plan was revised to permit nonresidential use of the parking space (in conformity with later Federal standards) after the project was completed, 6 however, does not mean that the title I *233project or program was revived by this minor land use change in the plan.
Appellant observes that the 40-year use and density restrictions such as those found in the original Columbus Circle plan, the agreement with the TBTA and the deeds, were standard contractual provisions for title I projects and were tied to the 40-year repayment limit for title I loans (42 USC § 1452 [former (a)] [1949]; see, Matter of Park W. Vil. Assocs. v Abrams, 127 Misc 2d 372, supra). Their purpose was to insure that repayment of borrowed money would not be jeopardized and not to confer, arbitrarily, a 40-year life upon urban renewal projects. To argue, as do respondents, that the 40-year contractual restrictions imposed upon the developer of the title I project should be read to confer upon the municipality rights in derogation of its powers under the City Charter for decades following eradication of the blighted conditions, is farfetched.
As already noted, a title I project, by statutory definition, only included those urban renewal activities undertaken by a municipality up to the point at which the property was transferred to a private developer. Both title I and article 15 clearly contemplate survival of the urban renewal plan after transfer of the property (i.e., after completion of the municipality’s active involvement requiring exercise of its special powers of eminent domain and negotiated disposition of the urban renewal property). The developer’s obligation to redevelop and maintain the site in accordance with the urban renewal plan is thereafter monitored and enforced by the municipality.
The ordinary police and zoning powers of the municipality are entirely sufficient to monitor and enforce compliance by the developer with the urban renewal plan, or to amend it should subsequent events in the area so require after completion of the title I project or program (see, NY City Charter § 197-c). The Legislature, however, recognized in the revised *234Urban Renewal Law that in order to successfully complete a title I project additional rights and powers—such as the power to make negotiated dispositions of urban renewal property— might have to be exercised by the municipality. (See, e.g., General Municipal Law § 506 [former (2)]; § 507 [former (2)] [1961].) Recourse to these powers is only justified if their exercise is rationally related to the statutory purposes. A finding that current conditions warrant exercise of these powers is therefore mandated before designation of the urban renewal area (General Municipal Law § 504).
Respondents would have us read the term "plan” as synonymous or interchangeable with "project” or "program”. This reading, however, is contrary to both the letter and intent of the law. The issue is not whether the urban renewal plan for Columbus Circle is still extant—which, concededly, it is—but whether the original title I project or program has been completed. The record herein leaves no doubt that it has. As defined by statute, this title I project was completed upon transfer of the residential parcel to the private developer and the Coliseum parcel to the TBTA. As contractually defined in the City’s agreement with the TBTA, the original project "was completed in 1956” as the second amended plan calling for redevelopment of the Coliseum site states on page 5.
Successful completion of the title I project necessarily implies that the "substandard and insanitary” conditions previously found in the area have been eliminated—at the earliest, upon clearance and transfer of the site; at the latest, upon issuance of the certificates of occupancy for the Coliseum buildings in 1956. Consequently, when article 15 was enacted five years after completion of the original project, there were no conditions in the area warranting recourse to the rights and powers conferred by either the old or the new Urban Renewal Law.
Finally, respondents argue that even if the original project was not viable under the saving clause of section 523, the City has nevertheless redesignated the Coliseum site for urban renewal pursuant to article 15 and may, therefore, dispose of it without competitive bidding. Here again, the record does not support respondents’ claim to summary judgment on this ground.
Article 15 calls for designation of an urban renewal site upon a finding that such area is appropriate for urban renewal as defined in subdivision three of section five hundred *235two of this article.” (General Municipal Law § 504.) Essentially, what is required is a finding that the area is "substandard and insanitary” and therefore a "blighted” area. As the case law makes plain, these terms are to be given liberal rather than literal definition and may encompass areas which are "in the process of deterioration or threatened with it as well as ones already rendered useless, prevention being an important [statutory] purpose.” (Yonkers Community Dev. Agency v Morris, 37 NY2d 478, 483 [1975]; Kaskel v Impellitteri, supra, 306 NY, at 79-80.)
Thus, there is no disagreement with respondents’ claim that an area threatened with economic stagnation due to improper land use, outmoded or deteriorated structures, is an appropriate subject for urban renewal. However, as appellant points out, the City has produced no facts in support of its determination that the Coliseum site—a prime area in midtown Manhattan bordering on Central Park—is threatened with economic stagnation because existing or imminent conditions "discourage builders and investors from developing the area” (L 1961, ch 402, § 1 [3]). This is a key consideration in deciding whether the area is appropriate for urban renewal, inasmuch as the exercise of special urban renewal powers (here, the disposition of urban renewal property through negotiated sale) must be reasonably related to the remedial aims of article 15.
Apart from respondents’ assertion that the Coliseum building is obsolete, there is nothing to support a determination that a negotiated sale of the City’s interest in the Coliseum site is necessary to permit it to be devoted to other uses or to prevent deterioration of the area. No real estate surveys, economic projections or other relevant data are found in the record herein which would support a finding that the Coliseum site is unattractive to investors or currently threatened by any type of deterioration.
The second amended plan prepared by the City’s Department of Housing Preservation and Development plainly relied on the 1952 site designation. This plan does not recommend redesignation of the Coliseum site and it contains no evidence that, in the intervening 35 years, conditions in the area have so deteriorated that governmental intervention through a new urban renewal program is required. It was approved on December 10, 1986 (calendar No. 861071 HUM) by the City Planning Commission, which must review urban renewal plans "[following the designation of an area” as appropriate for urban renewal (General Municipal Law § 505 [1], [2]; NY *236City Charter § 197-c [a] [8]). No official redesignation of the site preceded approval of the second amended plan.
The City’s contention that it is entitled to rely on the Board of Estimate’s 1952 finding that the area was substandard and insanitary must be dismissed outright. Whatever conditions justified designation of the entire two block urban renewal area were remedied by the original project which the City concedes was completed in 1956. Moreover, the second amended plan calls for no changes in the urban renewal area for the residential parcel near Ninth Avenue. It addresses only the Coliseum parcel which, even in 1952, could only be considered substandard by virtue of its being subsumed in the larger area that included the "slum” property near Ninth Avenue.
The City Planning Commission made no independent findings as to whether current conditions in and around the Coliseum make this site appropriate for redesignation as a substandard or blighted area when it approved the second amended plan. The Commission’s certification that the second amended plan "complies with the provisions of § 502, Article 15” therefore appears, upon this record, to lack any basis in actual fact or current conditions. The Board of Estimate resolution adopting the second amended plan, which incorporates the Planning Commission’s findings and certification, therefore, also lacks evidentiary foundation insofar as any determination regarding new site designation may be inferred therefrom.
While the finding by the municipality that the exercise of the power of eminent domain will serve a legitimate public purpose is "not a question of fact for de novo determination” by the courts, the taking must be " 'rationally related to a conceivable public purpose’ ” and an adequate factual basis therefor must be shown (Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 425 [1986], citing Kaskel v Impellitteri, supra, 306 NY, at 79; see also, Rosenthal & Rosenthal v New York State Urban Dev. Corp., 771 F2d 44 [2d Cir 1985], cert denied 475 US 1018; In re G. & A. Books, 770 F2d 288, 297 [2d Cir 1985], cert denied sub nom. M.J.M. Exhibitors v Stern, 475 US 1015). Even though judicial review of the municipality’s determination that an area is "substandard” and qualifies for urban renewal, is extremely limited (Kaskel v Impellitteri, supra) and the legislative findings on the subject are entitled to great weight (Denihan Enters. v O'Dwyer, 302 NY 451, 457 [1951]), the facts relied upon by the *237municipality must be spread upon the record, for the determination that there is a public purpose to be served by recourse to the Urban Renewal Law "must be made by the courts themselves and they must have a basis on which to do so” (Yonkers Community Dev. Agency v Morris, supra, 37 NY2d, at 485).
The City, like the municipal agency7 in Yonkers Community Dev. Agency v Morris (supra, at 485), has failed to indicate "in any manner the grounds upon which it concluded that the land is presently substandard.” The Court of Appeals, in distinguishing the Yonkers case from Kaskel v Impellitteri (supra), noted that in Kaskel ample evidence, including photographs and data regarding the condemned area, was found in the record supporting the determination made by the City Planning Commission and the Board of Estimate. The dispute in Kaskel, arose from the conclusion to be derived from the facts of record. Here, however, no factual basis has been presented in support of the determination by either the City Planning Commission or the Board of Estimate. Unlike the plaintiffs in the Yonkers case who did not raise the issue in their pleadings, appellant herein clearly and emphatically points to the absence of any factual record supporting the current designation of the site as appropriate for urban renewal.
Inasmuch as "courts are required to be more than rubber stamps in the determination of the existence of substandard conditions” which would justify recourse to the rights and powers under the Urban Renewal Law (supra, 37 NY2d, at 485), the record herein is manifestly inadequate to allow independent judicial consideration of this issue. Respondents, therefore, have not shown their entitlement to summary judgment as a matter of law and the order appealed from should be reversed.
Kupferman and Carro, JJ., concur with Sullivan, J.; Murphy, P. J., and Rosenberger, J., dissent in an opinion by Rosenberger, J.
Resettled order, Supreme Court, New York County, entered on or about August 29, 1988, affirmed, without costs and without disbursements.

. Defendants-respondents-cross-appellants have abandoned their cross appeal and only seek affirmance of the Supreme Court order which granted their motion for summary judgment.


. Section 384 (b) of the New York City Charter reads as follows:
"Except as otherwise specifically provided by law:
"1. The board of estimate may authorize the sale or lease [of city-owned real property], only for the highest marketable price or rental, at public auction or by sealed bids and after advertisement”.


. The City, in a letter dated March 21, 1961 to the legislative committee, advised that while it supported the negotiated sale provision, it "plans to continue to use its present [competitive bid] procedures.”


. The conveyance of the deed reads as follows: "now, therefore, witnesseth: That the [City], in consideration of the sum of Two Million, One Hundred Eighty-Two Thousand, Two Hundred Thirty Dollars ($2,182,230.) lawful money of the United States, paid by the [TBTA], does hereby convey unto the [TBTA] the use and occupancy for so long as the corporate existence of the [TBTA] shall continue”.


. These conditions and other requirements for title I aid which did not originally appear in section 72-k of the State law, became part of the revised Urban Renewal Law.


. The Board of Estimate resolution of August 30, 1956, approving this *233first amendment to the plan, recites that the Coliseum was "now constructed”. "Completion of the project”, however, is defined in section 304 of the agreement as the date on which certificates of occupancy for the Coliseum buildings were issued by the City’s Department of Housing and Buildings. There is no evidence in the record indicating when in 1956 the certificates of occupancy were issued. Even if it is uncertain when this title I project was "completed” according to the contractual definition, under the statutory definition it was complete upon transfer of the urban renewal site to the developers.


. Article 15 authorizes a municipal governing body to establish an urban renewal agency to recommend site designations and to prepare plans for designated areas (General Municipal Law § 502 [5]; §§ 504, 505 [1]).